Deen, Presiding Judge,
concurring specially.
While concurring with the majority opinion, it should be added that as to Division 1 the majority is correct when relying on Lee v. State, 247 Ga. 411 (276 SE2d 590) (1981) and in the recent case of Humphrey v. State, 252 Ga. 525 (314 SE2d 436) (1984).
Yet it could be added that if relying on Conger v. State, 250 Ga. 867 (301 SE2d 878) (1983), Zuber v. State, 248 Ga. 314 (282 SE2d 900) (1981), or Taylor v. State, 252 Ga. 125 (312 SE2d 311) (1984), a different standard of the sufficiency of evidence would be reached; however, the result appears to be the same in this particular case. Compare Maddox v. State, 170 Ga. App. 498 (317 SE2d 617) (1984) and Reid v. State, 171 Ga. App. 52 (318 SE2d 72) (1984).